UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 22, 2010 CHINA DIRECT INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 001-33694 13-3876100 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida 33441 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (954)363-7333 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On September 22, 2010, China Direct Industries, Inc.’s ("we”, "us” or “our”) issued a press release announcing a contract with Beijing Chong Construction Co., Ltd.The press release is attached hereto as Exhibit 99.1 and incorporated herein by this reference. The information contained in the press release attached hereto is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that Section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Press Release of China Direct Industries, Inc. dated September 22, 2010 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA DIRECT INDUSTRIES, INC. Date:September 22, 2010 By: /s/Yuejian (James) Wang Yuejian (James) Wang Chief Executive Officer
